Citation Nr: 0515054	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to a rating in excess of 50 percent for PTSD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The issue of entitlement to service connection for 
hypertension requires additional development, and will be 
addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  Hearing loss was not demonstrated during service or 
within the first post-service year, and there is no competent 
evidence linking a current hearing loss disability to 
service.  

2.  It is not shown that service-connected psychiatric 
symptomatology results in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, nor may organic disease of the nervous 
system (sensorineural hearing loss) be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.130 Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  


Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In letters dated in July 2001 and December 2001, the RO 
advised the veteran of the VCAA and its effect on his claims.  
In addition, the veteran was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) and December 2003 and 
June 2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the claims adjudicated herein, and 
that the August 2002 SOC and December 2003 and June 2004 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for bilateral 
hearing loss and entitlement to an increased rating for PTSD.  
Further, the claims file reflects that the December 2003 SSOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims adjudicated herein has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of these claims.  In 
this regard, the veteran indicated in his substantive appeal 
received in September 2002 that he had provided all his 
treatment records.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues adjudicated herein for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

A.  Service Connection for Bilateral Hearing Loss

The service medical records, including the February 1971 
separation examination, do not reflect any evidence of 
hearing loss, although audiometric testing was not conducted 
at the separation examination. 

The first post-service VA examination was conducted in July 
1983, the reports from which do not reflect any complaints of 
or reference to hearing loss.  In May 1994, an audiological 
evaluation conducted at Fort Bliss recorded pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
50
65
LEFT
10
0
0
45
40

In November 1999, an audiological evaluation recorded pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
60
70
LEFT
25
30
20
69
55

The veteran was afforded an audiological examination by a VA 
contracted examiner in May 2000, at which time pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
70
70
LEFT
40
40
35
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

At the time of the May 2000 audiometric evaluation, the 
veteran reported that he has difficulty with hearing in most 
environments, and indicated that he was first diagnosed with 
hearing loss approximately 15 years prior to the examination.  
He reported that he was exposed to noise during service from 
large weapons and heavy vehicles, while working as a mechanic 
from 1969 to 1970.  He also reported exposure to noise from 
electric motors from the time of his separation from service 
until the present, while working at a water plant.  

The examiner who conducted the audiometric evaluation noted 
that he had reviewed the records from previous hearing tests 
of the veteran, and concluded that all such testing revealed 
a high frequency hearing loss, with a gradual decrease in 
hearing acuity from 1990 to the present.  He emphasized, 
however, that the decrease in the veteran's hearing acuity 
"cannot be attributed to his military service."  The 
audiologist also stated as follows: 

[The veteran's] hearing loss is 
consistent with [that] caused by noise 
exposure.  It is possible that noise 
exposure during his military service 
could have caused hearing loss.  Given 
that he has spent 21 years exposed to 
noise with only 1-2 years while serving 
in the Military, I cannot state that his 
military related noise exposure is the 
primary cause of his current hearing loss 
but may have contributed in an 
insignificant manner. 

At a hearing before a Hearing Officer at the RO in June 2003, 
the veteran testified that he first noticed having a hearing 
problem in 1975, which he attributed to being around 
generators, helicopters, and "big cannons" during service.  
He stated that, prior to his retirement, his problems with 
hearing would make his boss angry at him, and that he has 
difficulty hearing his wife at home.  The veteran testified 
that VA had prescribed hearing aids one year earlier, and 
that they had improved his ability to hear.  
 
B.  Increased Rating for PTSD

Following a remand of the veteran's claim for service 
connection for PTSD by the Board in February 1995, the 
veteran was afforded a VA examination by a board of two 
psychiatrists in April 1996, as requested by the Board in the 
February 1995 remand.  The diagnoses following the 
examination included PTSD, which was felt to involve mild 
symptoms at that time.  The Global Assessment of Functioning 
(GAF) score following the examination was 50, which 
corresponds with serious impairment in social or occupational 
functioning.  

Following the April 1996 VA examination, a June 1997 rating 
decision granted service connection for PTSD.  A 30 percent 
rating was assigned for this disability.  Thereafter, the 
rating for PTSD was increased to 50 percent by an April 2000 
rating decision.  That decision followed receipt of a report 
from a December 1999 Social/Psychological evaluation in which 
it was concluded by the examining psychologist that the 
veteran suffers from "ongoing and prolonged" PTSD.  His GAF 
score for the veteran was 40, which corresponds with major 
impairment in several areas such as work, family relations, 
judgment, thinking, and mood.  The April 2000 rating decision 
also followed a February 2000 VA psychiatric examination 
which resulted in a diagnosis on Axis I of generalized 
anxiety disorder with PTSD components.  The GAF score 
assessed at that examination was 55. 

The same psychologist who evaluated the veteran in December 
1999 completed a statement in January 2001, and indicated 
therein that the statement was completed at the request of 
the veteran in connection with his appeal for increased 
compensation.  The psychologist stated that it was his 
opinion that his prior report was "sufficient for an 
increase."  He noted that the veteran suffered from reduced 
reliability and productivity due to decreased work 
efficiency, with an intermittent period of inability to 
perform occupational tasks.  Symptoms were said by this 
examiner to include a depressed mood; impairment of memory, 
judgment, and abstract thinking; and disturbance of 
motivation and mood.  All of these symptoms were said by the 
psychologist to have an adverse impact upon the veteran's 
ability to establish and maintain effective work and social 
relationships, and he noted that the veteran had told him it 
was becoming harder and harder to deal with his stress and 
interpersonal relationships.  The examiner noted that 
depression due to flashbacks interfered with his ability to 
work and that his isolation was making family relationships 
more problematic.  Overall, the psychologist stated that the 
veteran's mental condition had become aggravated since his 
last visit, and that memories of his Vietnam experiences were 
so horrifying and frightening that they had "incapacitated 
and crippled his life."   


The veteran was afforded a VA psychiatric examination in 
August 2001, at which time the veteran stated, "I cannot 
cope.  I am isolated.  I [would] rather stay at home than go 
out.  I get nervous very eas[ily]."  He also said that 
noises and being among groups scared him.  It was indicated 
than the veteran was working at his same job in the Civil 
Service, and that he would be able to retire in three years 
with 29 years of service.  He stated that he was working 
three day weeks.  The examiner assessed the veteran's 
psychosocial functioning as "fair to moderate," noting that 
the veteran is working and that he has significant 
relationships.  

Upon mental status examination in August 2001, there was no 
evidence of impairment of thought process or communication, 
and there were no delusions or hallucinations.  Eye contact 
was fair and appropriate throughout the examination.  The 
veteran was noted to have passive suicidal thoughts, without 
plan or intent, and to not have homicidal ideation.  He was 
said to have adequate hygiene and to be able to engage in the 
basic activities of daily living and to be fully oriented to 
place and time.  Memory was grossly intact, and speech was 
slightly slowed but logical and coherent and within normal 
limits.  The veteran reported general feelings of anxiety but 
no panic attacks.  There was no evidence of depression, but 
the veteran's mood appeared euthymic with a depressive 
affect.  The examiner noted no evidence of impaired impulse 
control.  Following the examination, the diagnosis on Axis I 
was generalized anxiety disorder with PTSD symptoms, and the 
GAF score was assessed at 58, which approximates moderate 
difficulty in social or occupational functioning.   

In June 2003, the veteran was afforded a hearing before a 
Hearing Officer, at which time he testified that his PTSD 
results in him becoming angry very easily and in his being an 
"isolated man."  He indicated that while he was now 
retired, his need for isolation had led to conflicts with his 
supervisors and others at his place of employment.  His wife 
testified that she had noticed a worsening in the veteran's 
symptoms, and that the veteran was "constantly in fear, and 
he gets angry very easily."  She stated that because of the 
veteran's need for isolation, they never have company over to 
their home, and that the veteran does not like to be around 
family members.  She testified that there are times when the 
veteran gets up in the middle of the night, and she will see 
him "standing all by himself gazing."  The veteran 
testified that he does not take any medication for his PTSD, 
but that he attends a PTSD group therapy session with VA 
every 15 days for two hours.  

The most recent VA psychiatric examination was conducted in 
July 2003, with the psychologist who conducted the 
examination indicating that she had reviewed the claims file.  
She indicated that the veteran had not been hospitalized 
since his most recent VA examination, and that he continued 
to receive outpatient treatment with VA, attending PTSD group 
therapy every other week.  It was reported that he was also 
under the care of a psychiatrist and was taking psychotropic 
medication.  The veteran described his PTSD symptoms, to 
include flashbacks, insomnia, and the inability to control 
his anger, as occurring daily and being severe.  It was noted 
that the veteran had retired in January 2002 after 29 years 
of civil service.  The examiner remarked that the veteran 
experienced some mild impairment in social functioning.  

Upon mental status examination in July 2003, there was no 
evidence of impairment of thought process or communication, 
and the veteran denied delusions or hallucinations.  Eye 
contact and interaction during the session were normal.  The 
veteran had passive suicidal thoughts, without any intent to 
act on them.  His hygiene was good and he was said to engage 
in the basic activities of daily living.  The veteran was 
fully oriented to all three spheres, and his memory was 
grossly intact.  There was no evidence of obsessive or 
ritualistic behavior or panic attacks, and his speech was 
logical and coherent.  He stated that he suffered from 
occasional bouts of anxiety, and his mood was described as 
depressive with a constricted affect.  There was no evidence 
of impaired impulse control, and the veteran stated that he 
sleeps approximately five hours per night.  Following the 
examination, the veteran's GAF score was assigned at 60, 
representing moderate difficulty in social or occupational 
functioning.   

As indicated above, the veteran is seen regularly at VA on an 
outpatient basis for treatment of PTSD, to include group 
therapy.  Records of this treatment through December 2003 are 
of record, and have been reviewed.  


III.  Legal Criteria/Analysis

A.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including sensironeural hearing loss, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Applying the criteria above to the pertinent facts summarized 
in the previous section, the Board concedes that hearing loss 
disability as defined by 38 C.F.R. § 3.385 is currently 
deomonstrated.  However, there is no competent evidence 
linking the veteran's hearing loss to in-service exposure to 
noise, or to any other in-service cause.  In fact, the only 
competent medical evidence addressing this matter, the 
opinion following the May 2000 audiometric examination, found 
that the veteran's deterioration in hearing cannot be 
attributed in substance to military service, noting in this 
regard the fact that he was in service for only approximately 
two years and that he spent over 20 years exposed to noise 
after service.  Given the fact that the service medical 
records do not reflect any evidence of bilateral hearing 
loss, and that there are no post-service treatment records 
dated within one year after service, or even reasonably close 
to a time near his separation from service, the Board finds 
the opinion following the May 2000 audiometric examination to 
be highly probative negative evidence as to this claim.  

Further, the Board notes that organic diseases of the nervous 
system, to include sensorineural hearing loss, are entitled 
to presumptive service connection if manifest to a 
compensable degree within one year of discharge.  However, 
there is no post-service evidence of record in this case 
showing sensorineural hearing loss to a compensable degree 
during the first post-service year.
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
his hearing loss is related to exposure to loud noise during 
service.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  As such, the Board finds that 
the probative value of this positive evidence is outweighed 
by the negative evidence of record.  Therefore, the claim for 
service connection for bilateral hearing loss must be denied.  
Gilbert, 1 Vet. App. at 49.

B.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2004).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the medical evidence, while 
demonstrating some limitations caused by the veteran's PTSD 
as reflected by his GAF scores, does not demonstrate suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  In this regard, the psychologist who 
completed the January 2001 examination, in listing the 
symptomatology of PTSD demonstrated by the veteran, did not 
describe the symptomatology required for a 70 percent rating 
for PTSD, as listed above.  Thus, while this psychologist 
felt that his prior report was "sufficient for an increase" 
in compensation, and that the veteran's PTSD had rendered him 
"incapacitated and crippled for life," the fact remains 
that the symptomatology ascribed to PTSD by him did not match 
that required for increased compensation.  The criteria for 
the desired increased rating are quite specific, and the 
medical evidence of record simply does not reveal that these 
specific criteria, in substance, have been met.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter, if 
warranted, for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is alleged or demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran has asserted, to include in sworn testimony, a 
much more debilitating condition due to his PTSD than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above, in particular the most recent VA 
examination reports.   See Routen, Espiritu, supra; Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


REMAND

As part of the veteran's claim for service connection for 
hypertension, it is contended that a grant of service 
connection is warranted because his hypertension is 
etiologically related to his service-connected PTSD, to 
include by way of aggravation.  Thus, the matter of 
entitlement to service connection for hypertension as 
secondary to PTSD is at issue.  In this regard, the pertinent 
legal criteria provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Service connection may also be established for that portion 
of an otherwise non-service-connected disability which is the 
result of its being aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
Review of the record reveals some medical evidence supporting 
the veteran's secondary service connection claim, in the form 
of an opinion following a VA general medical examination in 
June 2003 that it appeared to be "as likely as not that the 
veteran's [PTSD] has aggravated his hypertension."  However, 
that examiner was not able to assess the level of disability 
associated with hypertension due to such aggravation without 
resorting to "speculation."  

Therafter in a January 2004 statement, the veteran stated 
that the issue of the degree to which hypertension had been 
aggravated by PTSD was not "appropriately addressed" by the 
physician who conducted the June 2003 VA examination, and he 
requested another VA examination to address this issue.  
Given that contention, and the fact that the June 2003 VA 
examination did not contain any specifics as to the degree to 
which the veteran's PTSD may have aggravated his 
hypertension, the Board concludes that VA examination by a 
cardiologist to address this matter is necessary in order to 
comply with the duty-to-assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, while 
the Board regrets the additional delay in the adjudication of 
this issue, this case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following development.  VA will notify the veteran when 
further action is required on his part.  

1.  The veteran should be afforded an examination 
by a VA physician who specializes in cardiology.  
Following review of the claims file and examination 
of the veteran, the examiner should address the 
following:


a.  Given what is known about the 
pathogenesis of hypertension, is there any 
evidence to support the contention that the 
veteran's hypertension was caused by PTSD or 
any symptomatology attributable to PTSD?  If 
so, is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the indicated evidence establishes such 
causation, or is such causation unlikely 
(i.e., to less than a 50-50 degree of 
probability)?  NOTE:  The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

b.  Is there any evidence to support the 
conclusion following the June 2003 VA 
general medical examination that there has 
been an aggravation of the veteran's 
hypertension by PTSD or symptomatology 
attributable to PTSD?  As above, if so, is 
it at least as likely as not that the 
indicated evidence establishes such 
aggravation, or is aggravation unlikely?   
NOTE:  The term "aggravation," as 
pertinent to the resolution of the veteran's 
claim, denotes an identifiable, incremental, 
permanent increase in severity of the 
veteran's hypertensive vascular disease 
(i.e., by either the emergence of 
accelerated hypertension, the development of 
hypertensive cardiovascular disease, the 
development and/or progression of 
renovascular pathology, etc.). 

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
hypertension, to include as secondary to PTSD.  If 
this adjudication above does not result in a 
complete grant of service connection, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


